      Case 3:17-cv-08004-SPL Document 268-1 Filed 11/17/20 Page 1 of 2




1    Alexis DeLaCruz (SBN 031273)               Bryan H. Heckenlively (pro hac vice)
     adelacruz@nativedisabilitylaw.org          Bryan.Heckenlively@mto.com
2    NATIVE AMERICAN DISABILITY                 Emily Curran-Huberty (pro hac vice)
     LAW CENTER                                 Emily.Curran-Huberty@mto.com
3    905 W. Apache St.                          Allison Day (pro hac vice)
     Farmington, NM 87401                       Allison.Day@mto.com
4    Telephone: 505.566.5880                    Alison Karol Sigurdsson (pro hac vice)
     Mark Rosenbaum (pro hac vice)              Alison.Sigurdsson@mto.com
5                                               April Youpee-Roll (pro hac vice)
     mrosenbaum@publiccounsel.org               April.Youpee-Roll@mto.com
6    Kathryn Eidmann (pro hac vice)             MUNGER, TOLLES & OLSON LLP
     keidmann@publiccounsel.org                 350 South Grand Avenue, 50th Floor
7    Jesselyn Friley (pro hac vice)             Los Angeles, CA 90071
     jfriley@publiccounsel.org                  Telephone: 213.683.9100
8    PUBLIC COUNSEL
     610 South Ardmore Avenue                   Judith M. Dworkin (SBN 010849)
9    Los Angeles, CA 90005                      Judith.Dworkin@SacksTierney.com
     Telephone: 213.385.2977                    David C. Tierney (SBN 002385)
10                                              David.Tierney@SacksTierney.com
     Tara C. Ford (pro hac vice)                SACKS TIERNEY P.A.
11   taraford@law.stanford.edu                  4250 N. Drinkwater Blvd., 4th Floor
     Stanford Law School                        Scottsdale, AZ 85251-3693
12   William S. Koski (pro hac vice)            Telephone: 480.425.2600
     bkoski@law.stanford.edu
13   MILLS LEGAL CLINIC
     YOUTH AND EDUCATION LAW
14   PROJECT
     559 Nathan Abbott Way
15   Stanford, CA 94305-8610
     Telephone: 650.725.8581
16
     Attorneys for Plaintiffs
17
     JEFFREY BOSSERT CLARK
18   Acting Assistant Attorney General
     CARLOTTA P. WELLS
19   Assistant Branch Director
20   LISA A. OLSON, D.C. Bar No. 384266
     Senior Trial Counsel
21   CAROL FEDERIGHI, TX Bar No. 06872950
     Senior Trial Counsel
22   CRISTEN C. HANDLEY, MO Bar No. 69114
     BRADLEY CRAIGMYLE, IL Bar No. 6326760
23   Trial Attorneys
     United States Department of Justice
24   Civil Division, Federal Programs Branch
     1100 L Street, NW
25   Washington, D.C. 20005
     Telephone: (202) 514-5633
26   Facsimile: (202) 616-8470
     Cristen.handley@usdoj.gov
27
     Attorneys for Defendants
28


                                          -1-                      Case No. 3:17-cv-08004-SPL
                                  [PROPOSED] JUDGMENT
      Case 3:17-cv-08004-SPL Document 268-1 Filed 11/17/20 Page 2 of 2




 1                       IN THE UNITED STATES DISTRICT COURT
 2                              FOR THE DISTRICT OF ARIZONA
 3
   Stephen C., a minor, by Frank C., guardian ad           No. 3:17-cv-08004-SPL
 4 litem, et al.,
 5                             Plaintiffs,                 [PROPOSED] JUDGMENT

 6         v.
 7 Bureau of Indian Education, et al.,
 8                             Defendants.

 9
10         This is the final order entering judgment on: (1) the ORDER granting in part

11 Defendants’ Second Partial Motion to Dismiss dated March 29, 2018 (Dkt. No. 100); (2)
12 the ORDER granting Defendants’ Motion for Partial Summary Judgment dated December
13 16, 2019 (Dkt. No. 214); and (3) the ORDER granting the Parties’ Stipulation for
14 Dismissal of all remaining claims dated September 28, 2020 (Dkt. No. 267). For the
15 reasons set forth in those ORDERS, judgment is hereby entered for Defendants on Counts
16 I, II, V & VI of Plaintiffs’ Third Amended Complaint (Dkt. No. 128), and for Defendants
17 on all Counts as to Plaintiffs Levi R., Leo R., Jenny A., Jeremy A., Jordan A., Stephen C.,
18 and Durell P. Judgment is further entered dismissing Counts III and IV with prejudice.
19         It is so ordered.
20
21
22
23
24
25
26
27
28


                                                     -2-                  Case No. 3:17-cv-08004-SPL
                                             [PROPOSED] JUDGMENT
